Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.
RESPONSE TO ARGUMENTS
112 – New Matter Rejection
	Applicant submits applicant specification [0018-0019] & Fig. 5 provides sufficient support for amended claim limitation “whether to detect a position of the object in frame(s) between the Nth frame and the (N+M)th frame or not detect the position of the object in the frame(s) between the Nth frame and the (N+M)th frame according to the size or 20the occupied ratio of the object in the Nth frame if M is equal to or greater than two”.  After carefully reviewing applicant’s arguments, specification and claim limitations, examiner respectfully disagrees. 
	Specifically, applicant submits [0018-0019] & Fig. 5 discloses three scenarios regarding a frame “I4”:
less than a threshold value, the detecting circuit 124 performs object detection on frames I5 to I8.
(2) Assuming that the size or occupied ratio of the object in the frame I4 is greater than a threshold value, detection circuit may only perform object detection on the frames I7 and I8 to generate position information F7 and F8, and does not perform object detection I5 and I6.
(3)  Assuming the size or occupied ratio of the object in the frame I4 is too big and too high, the detection circuit may perform object detection only on the frame I8 to generate the position information F8, and object detection is not performed on the frames I5 to I7.
	Applicant concludes above specification limitations sufficiently disclose “whether to detect a position of the object in frame(s) between the Nth frame and the (N+M)th frame or not detect the position of the object in the frame(s) between the Nth frame and the (N+M)th frame according to the size or 20the occupied ratio of the object in the Nth frame if M is equal to or greater than two”.
	In response, applicant specification does not disclose the condition of “if M is equal to or greater than two”.   In view of above arguments, examiner submits new matter grounds of rejection is sufficient and respectfully maintained. 
Claim Status
	The examiner acknowledges the amendment of claims 1 & 9.  Applicants arguments filed on (09/02/2021) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 

CLAIM REJECTIONS - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
	Claims 1, 4-9 & 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 & 9, the limitation “wherein the detecting circuit determines a size of the partial region within the (N+M)th frame according to a size or an occupied ratio of the object in 15the Nth frame; and the detecting circuit determines a value of M according to the size or the occupied ratio of the object in the Nth frame, and if M is equal to or greater than two, the detecting circuit does not determine a position of the object in frame(s) between the Nth frame and the (N+M)th frame.” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant is welcomed to point out where in the specification the Examiner can find support for this limitation, if Applicant believes otherwise.     
	As to claims 4-8 & 12-18, these claims are rejected under 35 USC 112 for their dependency on claims 1 & 9 and are rejected for the same reasons. 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kempinski (U.S Publication 2014/0314274) in view of Sarkis et al. (U.S. Publication 2016/0005211), Smith (U.S. Publication 2015/0049063) & Optimum Range In re Aller, 105 USPQ 233.
As to claim 1, Kempinski discloses an object position determination circuit, comprising: configured to detect a position of an object in an Nth frame of the image signal (630, Fig. 6 & [0051] discloses calculating the velocity of a tracked object or of a unique portion thereof may comprise detecting a difference between the object's positioning in two or more consecutive frames.),  determine a partial region within an (N+M) th frame of the image signal according to the position of the object in the Nth frame (650, Fig. 6 & [0053] discloses determining position of the search window (e.g. Partial Region – 500, [0042] & Fig. 5) in the next frame based on calculated expected position of unique portion of tracked object), and only detect the partial region within the (N+M) th frame to determine a position of the object in the (N+M)th frame, wherein N and M are positive integers (650, Fig. 6 & [0053] discloses determining position of the search window (e.g. Partial Region – 500, [0042] & Fig. 5) in the next frame based on calculated expected position of unique portion of tracked object).
Kempinski is silent to a receiving circuit, configured to receive an image signal; and a detecting circuit, coupled to the receiving circuit.
However, in the same field of endeavor, Sarkis discloses a receiving circuit (104, Fig. 1), configured to receive an image signal (via 102, Fig. 1); and a detecting circuit (102, Fig. 1), coupled to the receiving circuit (104, Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kempinski’s disclosure to include the above limitations in order to provide users previewing capabilities.
Kempinski in view of Sarkis is silent to wherein the detecting circuit determines a size of the partial region within the (N+M)th frame according to a size or an occupied ratio of the object in 15the Nth frame; and the detecting circuit determines a value of M according to the size or the occupied ratio of the object in the Nth frame, and if M is equal to or greater than two, the detecting circuit does not determine a position of the object in frame(s) between the Nth frame and the (N+M)th frame.
However, Smith’s [0109] discloses wherein the detecting circuit determines a size of the partial region within the (N+M)th frame according to a size or an occupied ratio of the object in 15the Nth frame; and the detecting circuit determines a value of M according to the size or the occupied ratio of the object in the Nth frame, and if M is equal to or greater than two, the detecting circuit does not determine a position of the object in frame(s) between the Nth frame and the (N+M)th frame. ([0109] discloses disregarding a tracked object if…the object is greater than a threshold size)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kempinski in view of Sarkis’s disclosure to include the above limitations in order to incorporate tracking algorithm limitations in object tracking. 
Kempinski in view of Sarkis & Smith is silent to if M is equal to or greater than two, the detecting circuit does not determine a position of the object in frame(s) between the Nth frame and the (N+M)th frame.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to if M is equal to or greater than two, the detecting circuit does not determine a position of the object in frame(s) between the Nth frame and the (N+M)th frame., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
As to claim 6, Kempinski in view of Sarkis, Smith & Optimum Range discloses everything as disclosed in claim 1. In addition, Kempinski discloses wherein Page 11 of 15the detecting circuit determines a partial region within an (N+M+K) th frame of the image signal according to the position of the object in the (N+M)th frame, and only detects the partial region within the (N+M+K) th frame to determine a position of the object in the (N+M+K) th frame, wherein K is a positive integer. (650, Fig. 6 & [0053] discloses determining position of the search window (e.g. Partial Region – 500, [0042] & Fig. 5) in the next frame based on calculated expected position of unique portion of tracked object)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kempinski (U.S Publication 2014/0314274) in view of Sarkis et al. (U.S. Publication 2016/0005211), Smith (U.S. Publication 2015/0049063) & Optimum Range In re Aller, 105 USPQ 233 as applied in claim 2, above further in view of Lin et al. (U.S. Publication 2006/0257048)
As to claim 4, Kempinski in view of Sarkis, Smith & Optimum Range discloses everything as disclosed in claim 1 but is silent to wherein when the size or the occupied ratio of the object in the Nth frame is less than a threshold value, M is one; and when the size or the occupied ratio of the object in the Nth frame is not less than the threshold value, M is an integer greater than one.
However, Lin’s [0115] discloses wherein when the size or the occupied ratio of the object in the Nth frame is less than a threshold value, M is one; and when the size or the occupied ratio of the object in the Nth frame is not less than the threshold value, M is an integer greater than one.
(Lin’s [0115] discloses the key frame selector 30 credits a candidate key frame with M importance points if the candidate key frame includes a moving object having a size that is within a predetermined size range.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kempinski in view of Sarkis, Smith & Optimum Range’s disclosure to include the above limitations in order to isolate high importance frames [0115].
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kempinski (U.S Publication 2014/0314274) in view of Sarkis et al. (U.S. Publication 2016/0005211), Smith (U.S. Publication 2015/0049063) & Optimum Range In re Aller, 105 USPQ 233 as applied in claim 6, above further in view of Liu et al. (U.S. Publication 2019/0103026)
As to claims 7-8, Kempinski in view of Sarkis, Smith & Optimum Range discloses everything as disclosed in claim 6 but is silent to wherein the partial region within the (N+M+K) th frame is not less or is greater than the partial region within the (N+M) th frame.
However, Liu’s [0044] discloses wherein the partial region within the (N+M+K) th frame is not less or is greater than the partial region within the (N+M) th frame. (See [0044] wherein partial region sizing is adjusted during object tracking)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kempinski in view of Sarkis, Smith & Optimum Range’s disclosure to include the above limitations in order to cater to objects under rapid movement and /or rapid change in size (too close or too far) [0140]. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kempinski (U.S Publication 2014/0314274) in view of Sarkis et al. (U.S. Publication 2016/0005211), Smith (U.S. Publication 2015/0049063), Optimum Range In re Aller, 105 USPQ 233 & Lin et al. (U.S. Publication 2006/0257048) as applied in claim 4, above further in view of Design Choice 
As to claim 5, Kempinski in view of Sarkis, Smith, Optimum Range & Lin discloses everything as disclosed in claim 4 but is silent to wherein when the size or the occupied ratio of the object in the Nth frame is not less than the threshold value, the detecting circuit does not detect a position of the object in an (N+1) th frame of the image signal.
However, it would have been an obvious matter of design choice to wherein when the size or the occupied ratio of the object in the Nth frame is not less than the threshold value, the detecting circuit does not detect a position of the object in an (N+1) th frame of the image signal since the applicant has not disclosed that wherein when the size or the occupied ratio of the object in the Nth frame is not less than the threshold value, the detecting circuit does not detect a position of the object in an (N+1) th frame of the image signal solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with th frame is not less than the threshold value, the detecting circuit does not detect a position of the object in an (N+1) th frame of the image signal for the advantage of alleviating system locking by skip position calculation of fast moving or far away objects.
Claims 9 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kempinski (U.S Publication 2014/0314274) in view of Sarkis et al. (U.S. Publication 2016/0005211), Murakami et al. (U.S. Publication 2014/0247374) , Smith (U.S. Publication 2015/0049063) & Optimum Range In re Aller, 105 USPQ 233.
As to claim 9, Kempinski discloses a circuit, comprising: an object position determination circuit, comprising:, configured to detect a position of an object in an Nth frame of the image signal (630, Fig. 6 & [0051] discloses calculating the velocity of a tracked object or of a unique portion thereof may comprise detecting a difference between the object's positioning in two or more consecutive frames.), determine a partial region within an (N+M)th frame of the image signal according to the position of the object in the Nth frame (650, Fig. 6 & [0053] discloses determining position of the search window (e.g. Partial Region – 500, [0042] & Fig. 5) in the next frame based on calculated expected position of unique portion of tracked object), and only detect the partial region within the (N+M) th frame to determine a position of the object in the (N+M)th frame, wherein N and M are positive integers (650, Fig. 6 & [0053] discloses determining position of the search window (e.g. Partial Region – 500, [0042] & Fig. 5) in the next frame based on calculated expected position of unique portion of tracked object); and an output circuit, configured to respectively output coordinate ranges within the Nth frame and the (N+M) th frame to serve as the positions of the object (660, Fig. 6 & [0054] discloses determines optimal size of search window in next frame based on maximal/expected/relevant distance reachable by unique portion of tracked object).
Kempinski is silent to a receiving circuit, configured to receive an image signal; and a detecting circuit, coupled to the receiving circuit, an image processing circuit, coupled to the object position determination circuit.
However, in the same field of endeavor, Sarkis discloses a receiving circuit (104, Fig. 1), configured to receive an image signal (via 102, Fig. 1); and a detecting circuit (102, Fig. 1), coupled to the receiving circuit (104, Fig. 1), an image processing circuit (112, Fig. 1), coupled to the object position determination circuit.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kempinski’s disclosure to include the above limitations in order to provide users previewing capabilities.
Kempinski in view of Sarkis is silent to configured to receive the image signal and process the image signal according to the coordinate ranges within the Nth frame and the (N+M) th frame, to generate multiple output images to a display panel for being displayed thereon.
However, Murakami discloses to receive the image signal (via 20 , Fig. 1) and process the image signal according to the coordinate ranges within the Nth frame and the (N+M) th frame n (See Fig. 7 & corresponding disclosure), to generate multiple output images to a display panel for being displayed thereon (See 40, Fig. 1 & corresponding disclosure).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kempinski in view of Sarkis’s disclosure to include the above limitations in order to track a person more reliably. [0008]
Kempinski in view of Sarkis & Murakami is silent to wherein the detecting circuit determines a size of the partial region within the (N+M)th frame according to a size or an occupied ratio of the object in 15the Nth frame; and the detecting circuit determines a value of M according to the size or the occupied ratio of the object in the Nth frame, and if M is equal to or greater than two, the detecting circuit does not determine a position of the object in frame(s) between the Nth frame and the (N+M)th frame.
However, Smith’s [0109] discloses wherein the detecting circuit determines a size of the partial region within the (N+M)th frame according to a size or an occupied ratio of the object in 15the Nth frame; and the detecting circuit determines a value of M according to the size or the occupied ratio of the object in the Nth frame, and if M is equal to or greater than two, the detecting circuit does not determine a position of the object in frame(s) between the Nth frame and the (N+M)th frame. ([0109] discloses disregarding a tracked object if…the object is greater than a threshold size)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kempinski in view of Sarkis & Murakami’s disclosure to include the above limitations in order to incorporate tracking algorithm limitations in object tracking. 
Kempinski in view of Sarkis, Murakami & Smith is silent to if M is equal to or greater than two, the detecting circuit does not determine a position of the object in frame(s) between the Nth frame and the (N+M)th frame.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to if M is equal to or greater than two, the detecting circuit does not determine a position of the object in frame(s) between the Nth frame and the (N+M)th frame., In re Aller, 105 USPQ 233.
As to claim 14, Kempinski in view of Sarkis, Murakami, Smith & Optimum Range discloses everything as disclosed in claim 9. In addition, Kempinski discloses wherein Page 11 of 15the detecting circuit determines a partial region within an (N+M+K) th frame of the image signal according to the position of the object in the (N+M)th frame, and only detects the partial region within the (N+M+K) th frame to determine a position of the object in the (N+M+K) th frame, wherein K is a positive integer. (650, Fig. 6 & [0053] discloses determining position of the search window (e.g. Partial Region – 500, [0042] & Fig. 5) in the next frame based on calculated expected position of unique portion of tracked object)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kempinski (U.S Publication 2014/0314274) in view of Sarkis et al. (U.S. Publication 2016/0005211), Murakami et al. (U.S. Publication 2014/0247374), Smith (U.S. Publication 2015/0049063) & Optimum Range In re Aller, 105 USPQ 233 as applied in claim 9, above further in view of Lin et al. (U.S. Publication 2006/0257048)
As to claim 12, Kempinski in view of Sarkis, Murakami, Smith & Optimum Range discloses everything as disclosed in claim 9 but is silent to wherein when the size or the occupied ratio of the object in the Nth frame is less than a threshold value, M is one; and when the size or the occupied ratio of the object in the Nth frame is not less than the threshold value, M is an integer greater than one.
However, Lin’s [0115] discloses wherein when the size or the occupied ratio of the object in the Nth frame is less than a threshold value, M is one; and when the size or the occupied ratio of the object in the Nth frame is not less than the threshold value, M is an integer greater than one.
(Lin’s [0115] discloses the key frame selector 30 credits a candidate key frame with M importance points if the candidate key frame includes a moving object having a size that is within a predetermined size range.)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kempinski in view of Sarkis, Smith & Optimum Range’s disclosure to include the above limitations in order to isolate high importance frames [0115].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kempinski (U.S Publication 2014/0314274) in view of Sarkis et al. (U.S. Publication 2016/0005211), Murakami et al. (U.S. Publication 2014/0247374), Smith (U.S. Publication 2015/0049063), Optimum Range In re Aller, 105 USPQ 233 & Lin et al. (U.S. Publication 2006/0257048) as applied in claim 12, above further in view of Design Choice 
As to claim 13, Kempinski in view of Sarkis, Murakami, Smith, Optimum Range & Lin discloses everything as disclosed in claim 12 but is silent to wherein when the size or the occupied ratio of the object in the Nth frame is not less than the threshold value, the detecting circuit does not detect a position of the object in an (N+1) th frame of the image signal.
However, it would have been an obvious matter of design choice to wherein when the size or the occupied ratio of the object in the Nth frame is not less than the threshold value, the detecting circuit does not detect a position of the object in an (N+1) th frame of the image signal since the applicant has not disclosed that wherein when the size or the occupied ratio of the th frame is not less than the threshold value, the detecting circuit does not detect a position of the object in an (N+1) th frame of the image signal solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with wherein when the size or the occupied ratio of the object in the Nth frame is not less than the threshold value, the detecting circuit does not detect a position of the object in an (N+1) th frame of the image signal for the advantage of alleviating system locking by skip position calculation of fast moving or far away objects.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over
Kempinski (U.S Publication 2014/0314274) in view of Sarkis et al. (U.S. Publication 2016/0005211), Murakami et al. (U.S. Publication 2014/0247374), Smith (U.S. Publication 2015/0049063) & Optimum Range In re Aller, 105 USPQ 233 as applied in claim 14, above further in view of Liu et al. (U.S. Publication 2019/0103026)
As to claims 15-16, Kempinski in view of Sarkis, Murakami, Smith & Optimum Range discloses everything as disclosed in claim 14 but is silent to wherein the partial region within the (N+M+K) th frame is not less or is greater than the partial region within the (N+M) th frame.
However, Liu’s [0044] discloses wherein the partial region within the (N+M+K) th frame is not less or is greater than the partial region within the (N+M) th frame. (See [0044] wherein partial region sizing is adjusted during object tracking)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kempinski in view of Sarkis, Murakami, Smith & Optimum Range’s disclosure to include the above limitations in order to cater to objects under rapid movement and /or rapid change in size (too close or too far) [0140]. 
17 is rejected under 35 U.S.C. 103 as being unpatentable over Kempinski (U.S Publication 2014/0314274) in view of Sarkis et al. (U.S. Publication 2016/0005211), Murakami et al. (U.S. Publication 2014/0247374), Smith (U.S. Publication 2015/0049063) & Optimum Range In re Aller, 105 USPQ 233 as applied in claim 9, above further in view of Yokomitsu et al. (U.S. Publication 2007/0070201)
As to claim 17, Kempinski in view of Sarkis, Murakami, Smith & Optimum Range discloses everything as disclosed in claim 9 but is silent to wherein the image processing circuit adds Page 13 of 15a pattern on the Nth frame according to the coordinate range within the Nth frame in order to label the object, and adds the pattern of the (N+M) th frame according to the coordinate range within the (N+M) th frame in order to label the object for generating the output image to the display panel for being displayed thereon.
However, Yokomitsu’s Fig. 1, 7-21 and corresponding disclosure discloses wherein the image processing circuit adds Page 13 of 15a pattern on the Nth frame according to the coordinate range within the Nth frame in order to label the object, and adds the pattern of the (N+M) th frame according to the coordinate range within the (N+M) th frame in order to label the object for generating the output image to the display panel for being displayed thereon.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kempinski in view of Sarkis, Murakami, Smith & Optimum Range’s disclosure to include the above limitations in order to improve object tracking accuracy and precision via anticipation.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kempinski (U.S Publication 2014/0314274) in view of Sarkis et al. (U.S. Publication 2016/0005211), Murakami et al. (U.S. Publication 2014/0247374) , Smith (U.S. Publication 2015/0049063) & Optimum Range In re Aller, 105 USPQ 233 as applied in claim 9, above further in view of Design Choice 
As to claim 18, Kempinski in view of Sarkis, Murakami, Smith & Optimum Range discloses everything as disclosed in claim 9 but is silent to wherein the image processing circuit processes a region within the coordinate range within the Nth frame in a manner different from other regions outside the coordinate range within the Nth frame, and processes a region within the coordinate range within the (N+M)th frame in a manner different from other regions outside the coordinate range within the (N+M) th frame for generating the output signal to the display panel for being displayed thereon.
However, it would have been an obvious matter of design choice to wherein the image processing circuit processes a region within the coordinate range within the Nth frame in a manner different from other regions outside the coordinate range within the Nth frame, and processes a region within the coordinate range within the (N+M)th frame in a manner different from other regions outside the coordinate range within the (N+M) th frame for generating the output signal to the display panel for being displayed thereon since the applicant has not disclosed that wherein the image processing circuit processes a region within the coordinate range within the Nth frame in a manner different from other regions outside the coordinate range within the Nth frame, and processes a region within the coordinate range within the (N+M)th frame in a manner different from other regions outside the coordinate range within the (N+M) th frame for generating the output signal to the display panel for being displayed thereon solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with wherein the image processing circuit processes a region within the coordinate range within the Nth frame in a manner different from other th frame for generating the output signal to the display panel for being displayed thereon for the advantage of maintaining object tracking in varying circumstances.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661